   Case 4:20-cv-00080-RSB-CLR Document 6 Filed 04/23/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 IN THE MATTER OF THE COMPLAINT OF                                CIVIL ACTION NO.: 4:20-cv-80
 WADIELNIL FOR TOURISTIC
 INVESTMENTS, AS OWNER OF THE M/Y
 SUZANNA 1, FOR EXONERATION FROM
 OR LIMITATION OF LIABILITY.



                 ORDER FOR AD INTERIM STIPULATION FOR VALUE

       A Verified Complaint for Exoneration From or Limitation of Liability having been filed

by WadiElNil For Touristic Investments, (“Plaintiff’) as owner of the M/Y SUZANNA 1

(“Vessel”), and Plaintiff having prayed to file an Ad Interim Stipulation for the value of its interest

in the Vessel and her pending freight, and it appearing from the Affidavit of H. David Scott and

the Declaration of David Alexander Home, that upon conclusion of the voyage on which the M/Y

SUZANNA 1 was proceeding at the time of the event referred to in the Complaint, its value and

the value of its pending freight did not exceed the sum of Twenty-Eight Thousand One Hundred

and Fifty Dollars and 0/100 cents ($28,150.00);

       NOW, on Motion of Bouhan Falligant LLP, attorneys for Plaintiff, it is hereby ORDERED

that the Plaintiff file herein an Ad Interim Stipulation in the form of a Letter of Undertaking given

by the Shipowners’ Mutual Protection and Indemnity Association, in the sum of $28,150, such

sum representing the pending freight and interest at 6% per annum from the date hereof;

       FURTHER ORDERED that any claimant in these proceedings may, at any time, signify,

by written notice filed with the Court and served upon parties of record, its dissatisfaction with the

Shipowners’ Mutual Protection and Indemnity Association as surety herein. In the event of such

notice, Plaintiff shall, within ten (10) business days of the receipt thereof, cause security to be
   Case 4:20-cv-00080-RSB-CLR Document 6 Filed 04/23/20 Page 2 of 2



posted in such form as may be approved by this Court, and the Court will make such further orders

as the justice of the cause may require; and, it is

       FURTHER ORDERED that the Court, upon Motion, shall cause due appraisement of the

value of Plaintiff's interest in the Vessel and her pending freight at the conclusion of the voyage

and may order security increased or reduced if it finds the amount insufficient or excessive; and,

upon demand, the Court may similarly order such increase or reduction if it finds such an order is

necessary to carry out the provisions of 46 U.S.C. § 30505, as amended, in respect of loss of life

or bodily injury.

       SO ORDERED, this 23rd day of April, 2020.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                      2
